Case 1:19-cv-01804-CFC-CJB Document 6 Filed 10/16/19 Page 1 of 2 PageID #: 234



                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

 CAREDX, INC.,                                    )
                                                  )
                 Plaintiff,                       )
                                                  )
 v.                                               ) C.A. No. 19-1804-CFC
                                                  )
 EUROFINS VIRACOR, INC.,                          )
                                                  )
                 Defendant,                       )
                                                  )
 and                                              )
                                                  )
 THE BOARD OF TRUSTEES OF THE                     )
 LELAND STANFORD JUNIOR                           )
 UNIVERSITY,                                      )
                                                  )
                 Nominal Defendant.               )


  DEFENDANT EUROFINS VIRACOR INC’S RULE 12(B)(6) MOTION TO DISMISS
             PLAINTIFF’S COMPLAINT ON THE GROUND THAT
        U.S. PATENT NO. 8,703,652 IS INVALID UNDER 35 U.S.C. § 101

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Eurofins

Viracor, Inc. hereby moves to dismiss the Complaint filed by CareDx, Inc. (D.I. 1), on the basis

that each of the claims of U.S. Patent No. 8,703,652 is directed to patent ineligible subject matter

under 35 U.S.C. § 101. The reasons for this Motion are set forth in the accompanying brief in

support, which is incorporated herein by reference.
Case 1:19-cv-01804-CFC-CJB Document 6 Filed 10/16/19 Page 2 of 2 PageID #: 235




                                        /s/ Karen E. Keller
                                        John W. Shaw (No. 3362)
                                        Karen E. Keller (No. 4489)
 OF COUNSEL:                            David M. Fry (No. 5486)
 Darryl M. Woo                          SHAW KELLER LLP
 GOODWIN PROCTER LLP                    I.M. Pei Building
 Three Embarcadero Center               1105 North Market Street, 12th Floor
 28th Floor                             Wilmington, DE 19801
 San Francisco, CA 94111                (302) 298-0700
 (415) 733-6068                         jshaw@shawkeller.com
                                        kkeller@shawkeller.com
 J. Anthony Downs                       dfry@shawkeller.com
 GOODWIN PROCTER LLP                    Attorneys for Defendant Eurofins Viracor,
 100 Northern Avenue                    Inc.
 Boston, Massachusetts 02210
 (617) 570-1929

 Dated: October 16, 2019
